          Case 1:21-cv-02247-RDB Document 11 Filed 09/10/21 Page 1 of 18



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

NATIONAL PUBLIC RADIO, INC.,                  *
                     Plaintiff,
                                              *
              v.
                                              *
                                                      No. 21-cv-2247-RDB
HON. GLENN L. KLAVANS,                        *
HON. FRED S. HECKER,                          *
                     Defendants.

      *       *     *      *       *      *       *      *     *      *       *      *


                 DEFENDANTS’ RESPONSE IN OPPOSITION
           TO PLAINTIFF’S MOTION FOR PELIMINARY INJUNCTION

       Defendants Glenn L. Klavans and Fred S. Hecker, by undersigned counsel, submit

this response to Plaintiff’s motion for preliminary injunction. The motion should be denied

because Plaintiff National Public Radio, Inc. (“NPR”) has failed to demonstrate the

elements necessary to justify the extraordinary remedy of a preliminary injunction,

particularly a mandatory preliminary injunction that would alter, rather than preserve, the

status quo.


                                       BACKGROUND


       NPR challenges application of § 1-201 of the Criminal Procedure Article, Annotated

Code of Maryland, which prohibits “record[ing] or broadcast[ing] any criminal matter,

including a trial, hearing, motion, or argument, that is held in trial court or before a grand

jury,” Md. Code Ann., Crim. Proc. § 1-201 (LexisNexis 2018), to prohibit it from
        Case 1:21-cv-02247-RDB Document 11 Filed 09/10/21 Page 2 of 18



broadcasting recordings of criminal proceedings in the case of State of Maryland v. Jarrod

Ramos, Case No. C-02—CR-18-001515.

       Maryland’s Efforts to Protect Integrity of Criminal Trials

              Enactment of Crim. Proc. § 1-201

       In November 1980, the Court of Appeals of Maryland issued a “Rules Order”

suspending certain judicial ethics rules for 18 months to allow for a pilot program to

“experiment” with “extended media coverage” of trial proceedings. 7 Md. Reg. 2252-55

(November 28, 1980), attached hereto as Exhibit 1. Two of the seven judges declined to

sign the order and a third filed a written dissent expressing concerns about the potential

impact on witnesses and the resulting “adverse effect on the administration of justice.” Id.

at 2253. In accordance with the order, the Court adopted Rule 1209 which required written

consent of all parties to any proceeding where extended media coverage was permitted and

that such coverage “be conducted so as not to interfere with the right of any person to a fair

and impartial trial[] and . . . the dignity and decorum which must attend the proceedings.”

Md. Rule 1209 (1983 Supp.), attached hereto as Exhibit 2.

       Early the next year, the Supreme Court confronted Florida’s televised trials in

Chandler v. Florida, 449 U.S. 560 (1981). The Chandler court recognized the “danger”

that extended coverage of a trial “may adversely affect the conduct of the participants and

the fairness of the trial, yet leave no evidence of how the conduct or the trial’s fairness was

affected.” Chandler, 449 U.S. at 577. But the Court held that this inherent danger did not

justify an “absolute constitutional ban on broadcast coverage.” Instead, the Court permitted

states to “experiment” in reaching an appropriate balance of interests. Id. at 813.

                                              2
           Case 1:21-cv-02247-RDB Document 11 Filed 09/10/21 Page 3 of 18



       In the 1981 legislative session, Maryland’s General Assembly decided that the risk

to trial fairness and integrity from broadcasting was too high and enacted what is now

§ 1-201 of the Criminal Procedure Article, Annotated Code of Maryland. 1 Section 1-201

commands that, with certain exceptions, “a person may not record or broadcast any

criminal matter, including a trial, hearing, motion, or argument, that is held in trial court or

before a grand jury” and any person who violates this provision “may be held in contempt

of court.”    Md. Code Ann., Crim. Proc. § 1-201(c). 2 The statute does not prohibit any

person from describing, transcribing, or reenacting any portion of a criminal trial. It bans

only methods of communication that depict participants’ images and voices from inside

the courtroom.

       Members of the public, however, may obtain copies of most court audio recordings

or listen to and view video recordings at the courthouse. Md. Rules 16-504(h), (i). Copies

of video recordings are provided only to judges, judicial and attorney ethics investigators,

parties and their attorneys, or transcriptionists. Md. Rule 16-504(i). And no copies of

recordings are provided when a proceeding is “closed pursuant to law,” another rule

provides for sealing or shielding, or “as ordered by the court.” Rule 16-504(h)(1).



       1
         The statute was originally codified as Article 27, § 467B of the Maryland Code.
1981 Md. Laws ch. 748, at 2782. The General Assembly then modified the text of § 1-201
“without substantive change” as part of a 2001 recodification of the Code. 2001 Md. Laws
ch. 10, at 85-86.
       2
        Unsuccessful bills seeking to amend the statute were introduced in the 2006-09,
2016-17, and 2019-20 legislative sessions.       Md. Fisc. Note, 2020 Sess. H.B.
1376.http://mgaleg.maryland.gov/2020RS/fnotes/bil_0006/hb1376.pdf        (last   visited
September 3, 2021).

                                               3
           Case 1:21-cv-02247-RDB Document 11 Filed 09/10/21 Page 4 of 18




               Concerns for Integrity of Criminal Trials Persist

       Since the passage of Crim. Law § 1-201, concerns about the potential for

broadcasting to negatively impact criminal trials have persisted. In 2008, after study and

public hearings, the Maryland Judicial Conference Committee to Study Extended Media

Coverage in Maryland determined that “the adverse impacts on the criminal justice process

are real” and concluded unanimously that the current statutory prohibition on recording

and broadcasting criminal trial courts should remain in effect. 3 In support of this response

to NPR’s motion, defendants submit the declarations of two State’s Attorneys documenting

the continued need for Maryland’s ban on the broadcasting of criminal trials.            See

Declarations of Anne Colt Leitess and Scott D. Shellenberger, attached as Exhibits 3 and

4 respectively.

       Anne Colt Leitess, State’s Attorney for Anne Arundel County, Maryland, and a

prosecutor with 33 years of experience, handled the prosecution of Jarrod Ramos for the

mass shooting at the Capital Gazette newsroom. Leitess Decl. ¶¶ 2, 3. Ms. Leitess attests

that the top challenge facing prosecutors is convincing victims and witnesses to violent

crimes to appear in court and testify. Id. ¶¶ 4-5. Ms. Leitess routinely hears witnesses

voice their concerns that the trial will be broadcast and that anyone will be able to see and




       3
       https://www.courts.state.md.us/sites/default/files/import/publications/pdfs/mediac
overagereport08.pdf (last visited September 3, 2021).

                                             4
        Case 1:21-cv-02247-RDB Document 11 Filed 09/10/21 Page 5 of 18



hear them testify. Id. ¶ 6. They fear returning to their communities and being labeled

snitches. Id. ¶ 6. This fear is most greatly felt in cities such as Annapolis and Baltimore

where witness intimidation is rampant and cooperation in homicide investigations is largely

non-existent. Id. ¶ 6.

       One of the most effective tools Ms. Leitess has at her disposal to secure witness

cooperation is her ability to reassure them that there will be no cameras in the courtroom

and that no one will be able to record their face or voice while they testify and play it on

television or over the internet. Id. ¶ 8. Recording (other than by court personnel) and

photography is forbidden in all Maryland courts and signs are posted on the courtroom

doors, at the entrance to the courthouse, and stated by the judge during the case. Id. ¶ 8.

This simple fact helps Ms. Leitess to persuade witnesses to come to court to testify. Id. ¶

8.

       Similarly, Scott D. Shellenberger, State’s Attorney for Baltimore County,

Maryland, with prosecutorial experience extending as far back as 1985, attests that over

the last 35 years he has observed an increased reluctance of victims and witnesses to come

to court to testify. Shellenberger Decl. ¶ 5. Prosecutors spend a great deal of time and

energy trying to get witnesses to come to court and testify. Id. ¶ 5. Much of witnesses’

reluctance is due to concerns for safety and possible retaliation for testifying against a

criminal defendant. Id. ¶ 6. Both Mr. Shellenberger and Ms. Leitess attest that it is

sometimes necessary to procure witness testimony by taking the witness into custody and

bringing the witness involuntarily to court.       Id. ¶ 6; Leitess Decl. ¶ 5.   Based on his

extensive experience, Mr. Shellenberger believes that permitting the broadcasting of

                                               5
        Case 1:21-cv-02247-RDB Document 11 Filed 09/10/21 Page 6 of 18



witness testimony over various media outlets or the internet will greatly increase witness

reluctance thereby hampering prosecutors’ ability to secure convictions and negatively

impacting public safety. Id. ¶¶ 7-8.

       Soderberg v. Carrion

       In May 2019, nearly 40 years after the Maryland General Assembly enacted

§ 1-201, six plaintiffs, comprising of journalists and community-based organizers and

organizations, sued two circuit court administrative judges seeking to invalidate the statute.

Soderberg v. Carrion, 999 F.3d 962, 965 (4th Cir. 2021). The plaintiffs alleged that, for

varying reasons, they wished to broadcast recordings they acquired from the Maryland

courts in podcasts, documentaries, and at public meetings, and that a generalized fear of

enforcement of the prohibition in § 1-201 had prevented them from using the recordings as

they would like. Id. Plaintiffs claimed that § 1-201 is a restriction on speech that violates

the First Amendment. Id. at 966.

       Defendants moved to dismiss the complaint for failure to state a claim upon which

relief may be granted on the theory that the statute was a content-neutral regulation of the

time, place, and manner of speech that need only satisfy intermediate scrutiny. Id. at 966.

After full briefing, this Court granted the motion and dismissed the complaint. Id. at 966-

67. The plaintiffs appealed the dismissal, and the Court of Appeals for the Fourth Circuit

accepted plaintiffs’ argument that strict scrutiny rather than intermediate scrutiny should

apply. Id. at 967. The Court of Appeals reversed and remanded the case to this Court for




                                              6
        Case 1:21-cv-02247-RDB Document 11 Filed 09/10/21 Page 7 of 18



consideration of whether the State can show that the statute is “narrowly tailored to a state

interest of the highest order.” Id. at 970 n. 4. That litigation is ongoing. 4

       State v. Ramos

       On June 28, 2018, Jarrod Ramos entered the Capital Gazette newsroom in

Annapolis, Maryland, and gunned down five newsroom employees. Seven eyewitnesses

testified in the criminal trial that followed. Leitess Decl. ¶ 11. One witness identified

Ramos and described the attack in chilling detail. Id. ¶ 11. Six other witnesses were

survivors of the attack who described Ramos’s behavior in the newsroom, including him

shooting co-workers and shooting at them while they ran for their lives. Id. The witnesses

also described their extreme fear as they cowered under their desks waiting to die. Id.

None of the witnesses have consented to have their voices and testimony broadcast over

the airwaves. Id. ¶ 12. Based on her experience, State’s Attorney Leitess believes that,

had the witnesses known in advance that broadcasting was possible, “their testimony would

have been sanitized and we would not have known that they prayed to die, how they suffer

from PTSD, depression and are in therapy from this trauma, that they heard the dying




4
  On remand, this Court entered a scheduling order requiring the parties to submit
supplemental briefing on the issue of whether the statute can survive strict scrutiny.
Soderberg, et al. v. Carrion, et al., Civil Action No. RDB-19-1559, ECF 46. On September
1, 2021, the defendants filed a consent motion to amend the scheduling order to allow for
the filing of an answer on the basis that making the required showing will involve the use
of facts outside the pleadings and that granting the motion would give the parties the
opportunity to proceed with discovery and brief the strict scrutiny question on summary
judgment. Soderberg ECF 54. This Court granted that motion on the same day. Soderberg
ECF 55.


                                              7
        Case 1:21-cv-02247-RDB Document 11 Filed 09/10/21 Page 8 of 18



sounds and screams of their coworkers. They would have been aware of the need to filter

themselves.” Id. The Ramos trial has now concluded. Mr. Ramos is scheduled to be

sentenced on September 28, 2021. Compl. ¶ 25.

       As NPR has noted, the criminal trial against Mr. Ramos was a notorious one,

possibly “one of the most significant criminal proceedings in Maryland history.” ECF 3-1

at 5. NPR asserts that it has lawfully obtained recordings of the criminal trial proceedings

and intends to publish these recordings in an upcoming episode of its award-winning

podcast, Embedded. NPR understands that, pursuant to Crim. Proc. § 1-201(c), it can be

held in contempt of court if it publishes the recordings as it intends. NPR has sought

declaratory and injunctive relief from this Court insulating it from any future contempt

proceedings.


                                      ARGUMENT

I.     LEGAL STANDARD

       A preliminary injunction is an “extraordinary remed[y] involving the exercise of

very far-reaching power [that is] to be granted only sparingly and in limited

circumstances.” MicroStrategy, Inc. v. Motorola, Inc., 245 F.3d 335, 339 (4th Cir.

2001) (citation omitted); see also Profiles, Inc. v. Bank of America, 453 F. Supp. 3d 742,

747 (D. Md. 2020) (denying preliminary injunctive relief). Further, given that the purpose

of preliminary injunctions is to preserve the status quo during the pendency of litigation,

injunctions that “alter rather that preserve the status quo,” such as the one sought by NPR

here, are particularly disfavored. Mountain Valley Pipeline, LLC v. 6.56 Acres of Land,


                                             8
        Case 1:21-cv-02247-RDB Document 11 Filed 09/10/21 Page 9 of 18



915 F.3d 197, 216 n.8 (4th Cir. 2019). Courts should grant such “mandatory” preliminary

injunctions only when “the applicant’s right to relief [is] indisputably clear.” Id.

       A plaintiff seeking a preliminary injunction must demonstrate “that he is likely to

succeed on the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an injunction is in

the public interest.” Di Biase v. SPX Corp., 872 F.3d 224, 230 (4th Cir. 2017) (quoting

Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). Because a preliminary

injunction is an extraordinary remedy, all four elements must be satisfied prior to the

issuance of a preliminary injunction. Id. As set forth below, NPR has not satisfied any of

the required elements.


II.    NPR HAS NOT DEMONSTRATED IT IS LIKELY TO SUCCEED ON THE
       MERITS OF ITS CLAIMS.

       Although NPR is correct that application of Crim. Proc § 1-201 to its proposed

broadcast must be analyzed under strict scrutiny, Soderberg. v. Carrion, 999 F.3d 962, 969

(2021), it has failed to establish that § 1-201 cannot withstand strict scrutiny. To the

contrary, the defendants are likely to demonstrate that § 1-201 is narrowly tailored to

protect “‘a state interest of the highest order.’” Id. at 968 (quoting Smith v. Daily Mail

Publishing Co., 443 U.S. 97, 103 (1979)).

       It cannot seriously be disputed that the fairness and integrity of criminal trials is a

“state interest of the highest order.” Indeed, it is the bedrock of a just government. See

Estes v. Texas, 381 U.S. 532, 557-59 (1965) (tracing development of Anglo-American

criminal trial “from a ritual practically devoid of rational justification to a fact-finding

                                               9
       Case 1:21-cv-02247-RDB Document 11 Filed 09/10/21 Page 10 of 18



process, the acknowledged purpose of which is to provide a fair and reliable determination

of guilt”) (“[T]he criminal trial under our Constitution has a clearly defined purpose, to

provide a fair and reliable determination of guilt, and no procedure or occurrence which

seriously threatens to divert it from that purpose can be tolerated.”) (Warren, J. concurring);

Nebraska Press Ass’n v. Stuart, 427 U.S. 539, 551 (1976) (“A fair trial in a fair tribunal is

a basic requirement of due process.”) It is an interest embedded in the Sixth Amendment.

Estes, 381 U.S. at 539-40.

       Section 1-201 protects the fairness and integrity of Maryland’s criminal trials by

guarding against the harm to the trial process that would result from the distraction of jurors

and intimidation of witnesses, if they knew that their participation in criminal trials might

be broadcast on the news, see id. at 545-547, or disseminated worldwide via the internet

and “available in perpetuity for unlimited viewing, further dissemination, and easy

manipulation,” Mirlis v. Greer, 952 F.3d 51, 56 (2d Cir. 2020). Awareness that a

proceeding may be broadcast may well affect witness testimony, demoralizing and

frightening some while causing others to overdramatize. Estes, 381 U.S. 547. Such

awareness may also “render witnesses reluctant to appear and thereby impede the trial as

well as the discovery of truth.” Id. Such dangers are not merely hypothetical. State’s

Attorneys Leitess and Shellenberger have provided declarations that illustrate the real

difficulties of procuring witness cooperation in criminal matters, particularly cases




                                              10
        Case 1:21-cv-02247-RDB Document 11 Filed 09/10/21 Page 11 of 18



involving violent crime, and the potential dangers to the integrity of the trial process of

widely disseminating recordings of criminal trial proceedings. 5

       Section 1-201 is narrowly tailored to prevent the deleterious effect to witness

testimony that is bound to develop if broadcasting of criminal trials were permitted. The

prohibition is limited to criminal trials where Sixth Amendment interests are guaranteed;

it does not extend to civil trials. The prohibition also is limited to proceedings in the trial

court or before a grand jury where witness testimony will be taken; it does not extend to

appellate proceedings where the record is static and only legal argument is presented. The

prohibition places no restrictions on the dissemination of descriptions of what occurred at

trial; it prevents only the dissemination of the actual recordings of the participants of trial.

The media or other persons viewing the trial are free to describe what happened at trial,

perform reenactments of trial, or publish transcripts of trial.




       5
         NPR misses the mark when it argues that the broadcast ban cannot serve an
important State interest because the State, in Soderberg, argued that the plaintiffs had no
standing since no contempt proceedings have been brought for violation of Section 1-201
in the nearly 40 years since it was enacted. ECF 3-1 at 17. There is no record as to why
there have been no contempt proceedings. It could be that the statute is working as
intended. In any event, the Fourth Circuit made clear in Ostergren v. Cuccinelli, 615 F.3d
263, 277 (4th Cir. 2010) that a state’s conduct is not dispositive of whether a law serves a
compelling state interest in the First Amendment context. Ostergren rejected the district
court’s analysis of a Virginia law that limited the public disclosure of citizens’ Social
Security numbers based on the fact that Virginia made the same information available from
another source, noting that in “deciding what constitutes a state interest of the highest order,
courts cannot be bound by “the State’s view and its conduct.” Id. (citation omitted). Hence,
the mere fact that a state’s conduct may purportedly be inconsistent with its claim that a
law serves an important interest is not conclusive.

                                              11
       Case 1:21-cv-02247-RDB Document 11 Filed 09/10/21 Page 12 of 18



       Although NPR is correct that Supreme Court precedent disfavors punishment of

truthful publication of publicly available information, Cox Broadcasting Corp. v. Cohn,

420 U.S. 469, 495-96 (1975), there is no blanket prohibition on such restrictions. Instead,

the Supreme Court and Courts of Appeals have resolved each “ongoing conflict between

privacy and the First Amendment ‘only as it arose in a discrete factual context.’” Ostergren

v. Cuccinelli, 615 F.3d 263, 276 (4th Cir. 2010) (quoting Florida Star v. B.J.F., 491 U.S.

524, 530 (1989)). Indeed, the Court of Appeals remanded the Soderberg case to this Court

for just such analysis, and the parties have agreed to develop a factual record to enable to

the Court to do so.

       The Supreme Court has articulated three considerations that the Cox Broadcasting

progeny have utilized to assist in the analysis when the conflict is between privacy interests

and the First Amendment: (1) to the extent sensitive information is in the government’s

custody, the government often may protect such information by “less drastic means” than

punishing the publication of truthful information; (2) punishing the press for publication

of information that already is publicly available is unlikely to advance the State’s interest

in the protection of privacy; and (3) such restrictions on publication may cause “timidity

and self-censorship” by the press. Ostergren, 615 F.3d at 275 (quoting Florida Star, 491

U.S. at 534-36). Contrary to NPR’s assertion, ECF 3-1 at 10-12, the application of these

factors does not favor issuance of a preliminary injunction in this case because the

protection of privacy is not the central State interest at stake in this case. See id. at 281

(observing that cases involving State interests that diverge from the narrow privacy



                                             12
       Case 1:21-cv-02247-RDB Document 11 Filed 09/10/21 Page 13 of 18



interests considered in Cox Broadcasting and Florida Star require “a more nuanced

analysis”).

       As to the first factor, although it is true the State could prevent the release of criminal

trial recordings entirely, that method would be a greater restriction on First Amendment

interests than the method selected by the State. The limited release of recordings to

individuals permitted under § 1-201 and the Maryland Rules facilitates the public’s access

to court proceedings in a way that withholding recordings would not. Particularly in these

days of court occupancy restrictions necessitated by ever-changing pandemic conditions,

the State’s method expands the size of the public courtroom giving media outlets like NPR

access to the sights and sounds of the trial without having to send a journalist in person.

Although the State could limit in abstentia access to written transcripts, that method would

increase costs to the media for the production of transcripts and prevent journalists from

hearing first-hand participants’ speech quality and cadences—the very details that enable

nuanced reporting.

       As to the second factor, if the only matter at issue were the kind of narrow privacy

interest at issue in Florida Star, NPR might have a point. See Ostergren, 614 F.3d at 281-

82 (observing that Cox Broadcasting and Florida Star both involved very narrow

conceptions of privacy—the protection of people from disclosure of embarrassing private

facts—that is lost when such facts have been disclosed). Once released to the public, such

information ceases to be private.        Id. at 282 (“Because this conception of privacy

presupposes secrecy, personal matters that have been publicly disclosed can no longer be

considered private.”). But privacy is not the central interest at play here. The central

                                               13
       Case 1:21-cv-02247-RDB Document 11 Filed 09/10/21 Page 14 of 18



interest—protecting the integrity and fairness of criminal trials—is not lost through the

State’s chosen method:       restricted release of official recordings of criminal trial

proceedings coupled with a ban on broadcasting the trial-level proceedings. As the

Supreme Court has observed, “the very awareness . . . of the coverage and the contemplated

broadcast may adversely affect the conduct of the participants and the fairness of the trial,”

but elude any potential remedy because it would “leave no evidence of how the conduct or

the trial’s fairness was affected.” Chandler, 449 U.S. at 577. The State’s chosen method

avoids the potentially harmful effects of broad dissemination (perhaps into perpetuity) of

voiceprints and images of the participants of a criminal trial.

       As to the third factor, the statute does not invite timidity and self-censorship because

the law is quite clear what is not permitted: broadcasting recordings from the criminal court

proceedings.    Unlike the situation where the government, either purposefully or

inadvertently, has released information that it then seeks to make confidential by

sanctioning publication, the broadcasting ban does not “‘force upon the media the onerous

obligation of sifting through government press releases, reports, and pronouncements to

prune out material arguably unlawful for publication.’” Ostergren, 615 F.3d at 275

(quoting Florida Star, 491 U.S. at 536). Indeed, the parameters of the prohibition are clear

as evidenced by NPR’s lawsuit seeking relief from the prohibition.

III.   THE BALANCE OF EQUITIES FAVORS DENIAL OF THE PRELIMINARY
       INJUNCTION.

       Furthermore, granting the preliminary injunction is likely to cause more harm than

denying it. As NPR notes, the criminal trial it seeks to broadcast is “one of the most


                                              14
       Case 1:21-cv-02247-RDB Document 11 Filed 09/10/21 Page 15 of 18



significant criminal proceedings in Maryland history.” ECF 3-1 at 5. The eyewitnesses of

this horrific attack described in harrowing detail the gunning down of their coworkers, the

attempted gunning down of themselves, and the trauma inflicted by their witnessing such

events. Leitess Decl. ¶ 11. None of these witnesses have consented to have their voices

and testimony broadcast over the airwaves or posted on the internet. Id. ¶ 12. Permitting

NPR to broadcast the Ramos trial, and insulating it from the consequences provided in

Maryland law, will undermine Maryland’s compelling interest in prosecuting crimes and

ensuring a fair and effective criminal trial process.

       The undermining of Maryland’s interest will occur at two levels. The broadcast has

the potential to impact Mr. Ramos’s criminal proceedings as they have not yet concluded.

Mr. Ramos is scheduled to be sentenced on September 28, 2021. He will thereafter have

the ability to appeal or seek other post-conviction relief. In the event he manages to procure

another trial, any such trial could be impacted by the airing of his first trial. Moreover,

given the notoriety of this case, there is a likely potential for negative impact on Maryland’s

criminal trial process generally. Witnesses will be aware that their in-court testimony can

be broadcast. And the potential impact will be amplified far beyond what it would have

been in 1981, the year Crim. Law § 1-201 was passed. In 1981, a recording might be

broadcast once and then taken off the airways by court order. In 2021, given the internet

and social media, it would be far more difficult, if not impossible, to contain. The Ramos

in-court proceedings will be “available in perpetuity for unlimited viewing, further

dissemination, and easy manipulation.” Mirlis, 952 F.3d at 56.



                                              15
       Case 1:21-cv-02247-RDB Document 11 Filed 09/10/21 Page 16 of 18



       By contrast, the harm to NPR and the listening public of denying the preliminary

injunction will be negligible. NPR could delay its broadcast until the conclusion of the

merits of this case. If it chooses to air its broadcast on schedule, it will be able to convey

the contents of the Ramos trial through journalistic descriptions and re-enactments. In the

event it ultimately prevails in this case, it could supplement its broadcast with recordings

of the criminal trial proceedings. Although NPR provides an important function in our

democratic society, the exercise of this function “must necessarily be subject to the

maintenance of absolute fairness in the judicial process.” Estes, 381 U.S. at 539.

       Finally, NPR seeks preliminary injunctive relief not to preserve the status quo

during the pendency of this litigation, but rather to alter it. Such mandatory preliminary

injunctive relief is strongly disfavored. Mountain Valley Pipeline, 915 F.3d at 216 n.8.

Hence, the balance of equities clearly favors denial of the preliminary injunction.

IV.    NPR HAS NOT DEMONSTRATED THAT ISSUANCE OF THE PRELIMINARY
       INJUNCTION WILL PREVENT IRREPARABLE HARM.

       NPR’s motion also fails because it has failed to demonstrate irreparable harm. As

noted above, Section 1-201 does not prohibit NPR’s use of the substance of the testimony

given at the trial. NPR is free to have reporters describe and quote from the recordings,

read from the trial transcript and even use voice actors to re-enact the trial. While NPR is

correct that violations of First Amendment rights are presumed to cause irreparable harm,

that principle does not apply in this case because NPR has not shown a First Amendment

violation. Accordingly, the cases cited by NPR in support of its argument that it will suffer

irreparable harm are inapposite.


                                             16
       Case 1:21-cv-02247-RDB Document 11 Filed 09/10/21 Page 17 of 18




 V.    A PRELIMINARY INJUNCTION IS NOT IN THE PUBLIC INTEREST.

       Finally, issuance of a preliminary injunction permitting NPR to broadcast audio

from the Ramos trial is not in the public interest. As discussed in detail above, such an

order is likely to discourage witnesses from testifying in criminal trials, and therefore

negatively affect public safety and undermine the integrity of Maryland’s criminal trial

process. Id. Further, such an order may well result in less, rather than more, public access

to criminal trials. If the broadcasting of criminal trial recordings is permitted, the State

may well revert to prohibiting access of audio recordings of criminal trials to the public.

This would require the media and the public to pay for transcripts, resulting in less

transparency, the opposite of what NPR claims it is seeking in this case.

                                     CONCLUSION

       For all of the foregoing reasons, NPR’s motion for a preliminary injunction should

be denied.




                                            17
      Case 1:21-cv-02247-RDB Document 11 Filed 09/10/21 Page 18 of 18



Date: September 10, 2021          Respectfully submitted,


                                  BRIAN E. FROSH
                                  Attorney General of Maryland

                                  /s/ Robert A. Scott

                                  ROBERT A, SCOTT (Bar No. 24613)
                                  ANN M. SHERIDAN (Bar No. 11137)
                                  Assistant Attorneys General
                                  Office of the Attorney General
                                  200 St. Paul Place, 20th Floor
                                  Baltimore, Maryland 21202
                                  (410) 576-7055; (410) 576-6955 (fax)
                                  rscott@oag.state.md.us
                                  asheridan@oag.state.md.us

                                  Attorneys for Defendants




                                    18
